             Case 19-45206-elm7 Doc 18 Filed 02/17/20                                          Entered 02/17/20 12:48:41                       Page 1 of 15
    Fill in this information to identify the case:

 Debtor name         Synergy Fabrication, Inc.

 United States Bankruptcy Court for the:          NORTHERN DISTRICT OF TEXAS, FORT WORTH DIVISION

 Case number (if known)         19-45206
                                                                                                                                               Check if this is an
                                                                                                                                                    amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                    12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and 2
in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
          Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors with
          priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                      Total claim           Priority amount

 2.1       Priority creditor's name and mailing address          As of the petition filing date, the claim is:                             $26,222.64          $26,222.64
           LA Dept Revenue New Orleans                           Check all that apply.
           Office                                                 Contingent
                                                                  Unliquidated
           1450 Poydras St Ste 800                                Disputed
           New Orleans, LA 70112-0800
           Date or dates debt was incurred                       Basis for the claim:


           Last 4 digits of account number                       Is the claim subject to offset?
           Specify Code subsection of PRIORITY                   No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                  Yes

 2.2       Priority creditor's name and mailing address          As of the petition filing date, the claim is:                             $10,531.97          $10,531.97
           Texas Comptroller of Public                           Check all that apply.
           Account                                                Contingent
                                                                  Unliquidated
           PO Box 149348                                          Disputed
           Austin, TX 78714-9348
           Date or dates debt was incurred                       Basis for the claim:


           Last 4 digits of account number                       Is the claim subject to offset?
           Specify Code subsection of PRIORITY                   No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                  Yes


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims . If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                        Amount of claim




Official Form 206E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                                      page 1 of 15
Software Copyright (c) 2020 CINGroup - www.cincompass.com                                                        G5744
           Case 19-45206-elm7 Doc 18 Filed 02/17/20                                       Entered 02/17/20 12:48:41                              Page 2 of 15
 Debtor      Synergy Fabrication, Inc.                                                               Case number (if known)           19-45206
             Name

 3.1      Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.            $26,144.25
          30-06 Leasing                                                     Contingent
                                                                            Unliquidated
          3006 Fairway Oaks Ln                                              Disputed
          Longview, TX 75605-2651
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.2      Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.             $9,413.00
          Accurate Mfg. Co., Inc.                                           Contingent
                                                                            Unliquidated
          3332 S Grove St                                                   Disputed
          Fort Worth, TX 76110-4305
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.3      Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.             $4,170.35
          Aeon PEC                                                          Contingent
                                                                            Unliquidated
          505 Aero Dr                                                       Disputed
          Shreveport, LA 71107-6941
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.4      Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.            $24,158.60
          Air Power Sales & Service                                         Contingent
                                                                            Unliquidated
          823 Wewt Marshall Ave                                             Disputed
          Longview, TX 75601
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.5      Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.             $9,125.00
          Alexander's Machine                                               Contingent
                                                                            Unliquidated
          3700 N Commerce St                                                Disputed
          Fort Worth, TX 76106-2710
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.6      Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.           $353,476.28
          Allendorph Specialties, Inc.                                      Contingent
                                                                            Unliquidated
          201 Stanton Rd                                                    Disputed
          Broussard, LA 70518-3430
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.7      Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.             $1,389.40
          Allied Administrators for Delta Dental                            Contingent
                                                                            Unliquidated
          PO Box 45793                                                      Disputed
          San Francisco, CA 94145
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 2 of 15
Software Copyright (c) 2020 CINGroup - www.cincompass.com
           Case 19-45206-elm7 Doc 18 Filed 02/17/20                                       Entered 02/17/20 12:48:41                              Page 3 of 15
 Debtor      Synergy Fabrication, Inc.                                                               Case number (if known)           19-45206
             Name

 3.8      Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.             $6,573.38
          Allstate Benefits                                                 Contingent
          Attn: Payment Processing Center                                   Unliquidated
          PO Box 650514                                                     Disputed
          Dallas, TX 75265-0514
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.9      Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.            $15,400.00
          American Allow Steel                                              Contingent
                                                                            Unliquidated
          PO Box 40469                                                      Disputed
          Houston, TX 77240
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.10     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.           $203,049.62
          American Piping Products                                          Contingent
                                                                            Unliquidated
          825 Maryville Centre Dr Ste 310                                   Disputed
          Chesterfield, MO 63017-5946
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.11     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.              $292.50
          Armstrong The Law Firm, PC                                        Contingent
                                                                            Unliquidated
          1400 Gables Ct Ste 103                                            Disputed
          Plano, TX 75075-7643
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.12     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.              $131.92
          Atmos Energy                                                      Contingent
                                                                            Unliquidated
          PO Box 790311                                                     Disputed
          Saint Louis, MO 63179-0311
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.13     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.            $27,613.00
          Baker Tankhead                                                    Contingent
                                                                            Unliquidated
          10405 North Fwy                                                   Disputed
          Fort Worth, TX 76177-7127
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.14     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.              $309.10
          Baxter Clean Care                                                 Contingent
                                                                            Unliquidated
          114 E Niblick St                                                  Disputed
          Longview, TX 75604-4120
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 3 of 15
Software Copyright (c) 2020 CINGroup - www.cincompass.com
           Case 19-45206-elm7 Doc 18 Filed 02/17/20                                       Entered 02/17/20 12:48:41                              Page 4 of 15
 Debtor      Synergy Fabrication, Inc.                                                               Case number (if known)           19-45206
             Name

 3.15     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.             $3,862.28
          Blaylock Gasket & Packing                                         Contingent
                                                                            Unliquidated
          3213 Ramona Dr                                                    Disputed
          Fort Worth, TX 76116-5137
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.16     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.            $25,363.82
          Blue Horizon Fabrication, LLC                                     Contingent
                                                                            Unliquidated
          5 Quarry Ln                                                       Disputed
          Hickory, PA 15340-1319
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.17     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.             $1,760.45
          Bob Davies Sales                                                  Contingent
                                                                            Unliquidated
          214 Danville St                                                   Disputed
          Kilgore, TX 75662
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.18     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.           $185,126.99
          Bonded Inspections                                                Contingent
                                                                            Unliquidated
          10817 Sanden Dr                                                   Disputed
          Dallas, TX 75238-1338
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.19     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.            $10,545.00
          BTB Contracting LLC                                               Contingent
                                                                            Unliquidated
          PO Box 60206                                                      Disputed
          San Angelo, TX 76906
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.20     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.             $9,040.93
          Bureau Veritas - Onecis Insurance                                 Contingent
                                                                            Unliquidated
          PO Box 277908                                                     Disputed
          Atlanta, GA 30384-7908
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.21     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.           $127,136.00
          Camino Natural Resources, LLC                                     Contingent
                                                                            Unliquidated
          13861 Quail Pointe Dr Ste A                                       Disputed
          Oklahoma City, OK 73134-1005
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 4 of 15
Software Copyright (c) 2020 CINGroup - www.cincompass.com
           Case 19-45206-elm7 Doc 18 Filed 02/17/20                                       Entered 02/17/20 12:48:41                              Page 5 of 15
 Debtor      Synergy Fabrication, Inc.                                                               Case number (if known)           19-45206
             Name

 3.22     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.                  $44.52
          Charter Communications                                            Contingent
                                                                            Unliquidated
          PO Box 790261                                                     Disputed
          Saint Louis, MO 63101
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.23     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.            $24,000.00
          Circle B Measurments and Fabrication, LL                          Contingent
                                                                            Unliquidated
          14034 E Marshall St                                               Disputed
          Tulsa, OK 74116-2138
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.24     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.             unknown
          City of Fort Worth Water Dept                                     Contingent
                                                                            Unliquidated
          PO Box 961003                                                     Disputed
          Fort Worth, TX 76161
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.25     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.             $2,891.75
          Clemtex                                                           Contingent
                                                                            Unliquidated
          PO Box 15214                                                      Disputed
          Houston, TX 77220
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.26     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.           $171,613.57
          Cohn & Gregory                                                    Contingent
                                                                            Unliquidated
          PO Box 7419                                                       Disputed
          Fort Worth, TX 76111
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.27     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.             $1,500.00
          DADA Broker, LLC                                                  Contingent
                                                                            Unliquidated
          PO Box 7782                                                       Disputed
          North Port, FL 34290
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.28     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.             $2,095.00
          DeCarteret Transport, LLC                                         Contingent
                                                                            Unliquidated
          100 Jackson St Ste 303                                            Disputed
          Houston, TX 77002-2254
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 5 of 15
Software Copyright (c) 2020 CINGroup - www.cincompass.com
           Case 19-45206-elm7 Doc 18 Filed 02/17/20                                       Entered 02/17/20 12:48:41                              Page 6 of 15
 Debtor      Synergy Fabrication, Inc.                                                               Case number (if known)           19-45206
             Name

 3.29     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.            $29,250.00
          Dedicated Carriers, Inc.                                          Contingent
                                                                            Unliquidated
          4627 Town N Country Blvd                                          Disputed
          Tampa, FL 33615-4523
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.30     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.             $3,500.00
          DNU***Genesis Venture Logistics**DNU                              Contingent
                                                                            Unliquidated
          10 Saint Ann Dr                                                   Disputed
          Mandeville, LA 70471-3265
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.31     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.           $200,328.00
          EdgeMarc                                                          Contingent
                                                                            Unliquidated
          1800 Main St # 2200                                               Disputed
          Canonsburg, PA 15317-5860
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.32     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.            $12,600.00
          Flameco                                                           Contingent
                                                                            Unliquidated
          PO Box 4303                                                       Disputed
          Tulsa, OK 74159
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.33     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.           $244,012.00
          Fort Worth F&D Head Company                                       Contingent
                                                                            Unliquidated
          PO Box 79700                                                      Disputed
          Saginaw, TX 76179
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.34     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.           $448,880.00
          Frisa Foriados S.A.DE C.V.                                        Contingent
          Valentin G. Rivero                                                Unliquidated
          Col. Los Trevino No. 127                                          Disputed
          Santa Catarina
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.35     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.            $84,661.87
          Gas & Supply                                                      Contingent
                                                                            Unliquidated
          5000 Saunders Rd                                                  Disputed
          Fort Worth, TX 76119-6468
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 6 of 15
Software Copyright (c) 2020 CINGroup - www.cincompass.com
           Case 19-45206-elm7 Doc 18 Filed 02/17/20                                       Entered 02/17/20 12:48:41                              Page 7 of 15
 Debtor      Synergy Fabrication, Inc.                                                               Case number (if known)           19-45206
             Name

 3.36     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.             $9,287.49
          Gas and Supply North Texas                                        Contingent
                                                                            Unliquidated
          125 Thruway Park Rd                                               Disputed
          Broussard, LA 70518-3601
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.37     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.             $2,951.07
          GEXA Energy                                                       Contingent
                                                                            Unliquidated
          PO Box 660100                                                     Disputed
          Dallas, TX 75266
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.38     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.            $34,176.87
          Greene's Energy Group, LLC                                        Contingent
                                                                            Unliquidated
          10806 WCR 74                                                      Disputed
          Midland, TX 79701
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.39     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.             $8,189.94
          Haigood & Campbell                                                Contingent
                                                                            Unliquidated
          PO Box 1066                                                       Disputed
          Archer City, TX 76351
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.40     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.            $39,247.20
          Hal Allen Family LP                                               Contingent
                                                                            Unliquidated
          713 Wakefield Ct                                                  Disputed
          El Paso, TX 79922-2127
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.41     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.             $4,053.70
          HERC Rentals Inc.                                                 Contingent
                                                                            Unliquidated
          PO Box 936257                                                     Disputed
          Atlanta, GA 31193
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.42     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.            $34,482.71
          Industrial Piping Specialist                                      Contingent
                                                                            Unliquidated
          PO Box 581270                                                     Disputed
          Tulsa, OK 74158
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 7 of 15
Software Copyright (c) 2020 CINGroup - www.cincompass.com
           Case 19-45206-elm7 Doc 18 Filed 02/17/20                                       Entered 02/17/20 12:48:41                              Page 8 of 15
 Debtor      Synergy Fabrication, Inc.                                                               Case number (if known)           19-45206
             Name

 3.43     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.            $11,673.79
          Industrial Refractory                                             Contingent
                                                                            Unliquidated
          2300 S Main St                                                    Disputed
          Fort Worth, TX 76110-2705
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.44     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.                  $38.92
          J & N Supply                                                      Contingent
                                                                            Unliquidated
          1212 Riverside Dr                                                 Disputed
          Fort Worth, TX 76111-3616
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.45     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.             $9,257.20
          Jet Specialty, Inc.                                               Contingent
                                                                            Unliquidated
          211 Market Ave                                                    Disputed
          Boerne, TX 78006-3050
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.46     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.            $29,195.97
          Lonestar Forklift                                                 Contingent
                                                                            Unliquidated
          4213 Forest Ln                                                    Disputed
          Garland, TX 75042-6820
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.47     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.            $12,942.84
          LTTS Machine Shop                                                 Contingent
                                                                            Unliquidated
          2738 Ludelle St                                                   Disputed
          Fort Worth, TX 76105-1211
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.48     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.            $30,048.42
          Luxor Staffing, Inc.                                              Contingent
                                                                            Unliquidated
          PO Box 75410                                                      Disputed
          Chicago, IL 60675
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.49     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.           $142,340.63
          LYNCO                                                             Contingent
                                                                            Unliquidated
          5114 Steadmont Dr                                                 Disputed
          Houston, TX 77040-6526
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 8 of 15
Software Copyright (c) 2020 CINGroup - www.cincompass.com
           Case 19-45206-elm7 Doc 18 Filed 02/17/20                                       Entered 02/17/20 12:48:41                              Page 9 of 15
 Debtor      Synergy Fabrication, Inc.                                                               Case number (if known)           19-45206
             Name

 3.50     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.              $392.00
          M.N. Gumbert Corporation dba                                      Contingent
          S.O.T. Abrasives & Equipment                                      Unliquidated
          10750 Metric Dr                                                   Disputed
          Dallas, TX 75243-8504
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.51     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.            $28,405.00
          MAC Machine                                                       Contingent
                                                                            Unliquidated
          201 E Shady Grove Rd                                              Disputed
          Grand Prairie, TX 75050-6647
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.52     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.              $909.55
          Matheson Tri-Gas, Inc.                                            Contingent
          Dept. 301                                                         Unliquidated
          PO Box 123028                                                     Disputed
          Dallas, TX 75312-3028
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.53     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.            $15,000.00
          McNabb Equipment Services, LLC                                    Contingent
                                                                            Unliquidated
          10025 Stidham Rd                                                  Disputed
          Conroe, TX 77302-7624
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.54     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.           $105,385.50
          Merdeca, LLC                                                      Contingent
                                                                            Unliquidated
          PO Box 217                                                        Disputed
          Hinton, OK 73047
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.55     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.            $98,850.00
          Mewbourne Oil Company                                             Contingent
                                                                            Unliquidated
          4801 Business Park                                                Disputed
          Hobbs, NM 88240
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.56     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.            $51,436.74
          Mid South Metals LLC                                              Contingent
          Dept. #40261                                                      Unliquidated
          PO Box 2153                                                       Disputed
          Birmingham, AL 35287-0002
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 9 of 15
Software Copyright (c) 2020 CINGroup - www.cincompass.com
          Case 19-45206-elm7 Doc 18 Filed 02/17/20                                       Entered 02/17/20 12:48:41                               Page 10 of 15
 Debtor      Synergy Fabrication, Inc.                                                               Case number (if known)           19-45206
             Name

 3.57     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.              $2,335.00
          Mirbagheri & Smith, LLP                                           Contingent
                                                                            Unliquidated
          1688 E Gude Dr Ste 201                                            Disputed
          Rockville, MD 20850-5317
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.58     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.             $13,450.00
          Nobility Logistics, Inc.                                          Contingent
                                                                            Unliquidated
          2913 Wilderness Blvd W                                            Disputed
          Parrish, FL 34219-9054
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.59     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.             $27,237.48
          O'Neal Industries, Inc.                                           Contingent
          DBA O'Neal Steel LLC                                              Unliquidated
          PO Box 934243                                                     Disputed
          Atlanta, GA 31193-4243
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.60     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.               $180.00
          Occupational Health Services                                      Contingent
                                                                            Unliquidated
          PO Box 12089                                                      Disputed
          Fort Worth, TX 76110
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.61     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.             $30,206.00
          Oil States Piper Valve                                            Contingent
                                                                            Unliquidated
          1020 E Grand Blvd                                                 Disputed
          Oklahoma City, OK 73129-8403
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.62     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.            $249,234.73
          P&W Sales                                                         Contingent
                                                                            Unliquidated
          405 State Highway I35 N                                           Disputed
          Kilgore, TX 75662
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.63     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.              $9,717.00
          PEI Machine Division, LLC                                         Contingent
          DBA Pipeline Equipment, Inc.                                      Unliquidated
          8403 S 89th Ave                                                   Disputed
          Tulsa, OK 74101
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 10 of 15
Software Copyright (c) 2020 CINGroup - www.cincompass.com
          Case 19-45206-elm7 Doc 18 Filed 02/17/20                                       Entered 02/17/20 12:48:41                               Page 11 of 15
 Debtor      Synergy Fabrication, Inc.                                                               Case number (if known)           19-45206
             Name

 3.64     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.            $486,075.58
          Phoenix Specialty                                                 Contingent
                                                                            Unliquidated
          2301 W Pike St Ste 100                                            Disputed
          Houston, PA 15342-1158
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.65     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.             $33,077.41
          Piper Oilfield Products                                           Contingent
                                                                            Unliquidated
          PO Box 94520                                                      Disputed
          Oklahoma City, OK 73143
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.66     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.              $4,000.00
          PLS Logistics                                                     Contingent
                                                                            Unliquidated
          3120 Unionville Rd Ste 110                                        Disputed
          Cranberry Township, PA 16066-3437
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.67     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.             $49,630.34
          Premium Weld Services                                             Contingent
                                                                            Unliquidated
          PO Box 422                                                        Disputed
          Santo, TX 76472
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.68     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.             $40,998.35
          Prestige Valve and Supply, LLC                                    Contingent
                                                                            Unliquidated
          PO Box 863                                                        Disputed
          Haslet, TX 76052
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.69     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.             $16,225.10
          Pro-Flo Sales, LLC                                                Contingent
                                                                            Unliquidated
          1863 Mayview Rd Ste 103                                           Disputed
          Bridgeville, PA 15017-1518
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.70     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.              $1,243.94
          R&M Forge & Fittings                                              Contingent
                                                                            Unliquidated
          6455 Wesco Way                                                    Disputed
          Houston, TX 77041-3403
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 11 of 15
Software Copyright (c) 2020 CINGroup - www.cincompass.com
          Case 19-45206-elm7 Doc 18 Filed 02/17/20                                       Entered 02/17/20 12:48:41                               Page 12 of 15
 Debtor      Synergy Fabrication, Inc.                                                               Case number (if known)           19-45206
             Name

 3.71     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.            $100,929.06
          Ranger Energy Products, LLC                                       Contingent
                                                                            Unliquidated
          6723 Bartlett Rd                                                  Disputed
          Katy, TX 77493-8026
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.72     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.              $7,429.32
          Richards Supply Company                                           Contingent
                                                                            Unliquidated
          PO Box 1878                                                       Disputed
          Waco, TX 76703
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.73     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.             $89,625.00
          Roughneck Rentals, LLC                                            Contingent
                                                                            Unliquidated
          PO Box 748                                                        Disputed
          Minden, LA 71058-0748
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.74     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.               $288.92
          SAIA Motor Freight Line LLC                                       Contingent
                                                                            Unliquidated
          PO Box 730532                                                     Disputed
          Dallas, TX 75373
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.75     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.              $2,072.85
          Service Waste, Inc.                                               Contingent
                                                                            Unliquidated
          PO Box 1195                                                       Disputed
          Fort Worth, TX 76101-1195
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.76     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.             $81,225.00
          Shell Oil Company                                                 Contingent
                                                                            Unliquidated
          PO Box 301445                                                     Disputed
          Houston, TX 77230-1445
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.77     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.             $22,573.08
          Sherwin Williams                                                  Contingent
                                                                            Unliquidated
          1001 N Henderson St                                               Disputed
          Fort Worth, TX 76107-1488
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 12 of 15
Software Copyright (c) 2020 CINGroup - www.cincompass.com
          Case 19-45206-elm7 Doc 18 Filed 02/17/20                                       Entered 02/17/20 12:48:41                               Page 13 of 15
 Debtor      Synergy Fabrication, Inc.                                                               Case number (if known)           19-45206
             Name

 3.78     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.            $145,256.16
          Southwest Metal Treating                                          Contingent
                                                                            Unliquidated
          PO Box 6270                                                       Disputed
          Fort Worth, TX 76115
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.79     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.               $972.56
          Superior Vision of Texas                                          Contingent
          Attn Billing Department                                           Unliquidated
          PO Box 841135                                                     Disputed
          Dallas, TX 75284-1135
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.80     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.              $1,473.88
          TCRG Opportunity, LLC                                             Contingent
                                                                            Unliquidated
          5201 Camp Bowie Blvd Ste 200                                      Disputed
          Fort Worth, TX 76101
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.81     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.              $7,473.20
          Tectrol, Inc.                                                     Contingent
                                                                            Unliquidated
          PO Box 11357                                                      Disputed
          Odessa, TX 79760
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.82     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.              $5,647.64
          Texas Iron & Steel DFW, LLC                                       Contingent
                                                                            Unliquidated
          PO Box 543631                                                     Disputed
          Dallas, TX 75354-3631
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.83     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.             $45,361.95
          Triple-S Steel Holdings, Inc.                                     Contingent
          INTSEL Steel Distributors                                         Unliquidated
          PO Box 21119                                                      Disputed
          Houston, TX 77226-1119
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.84     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.              $5,000.00
          Tubular Steel, Inc.                                               Contingent
                                                                            Unliquidated
          PO Box 500052                                                     Disputed
          Saint Louis, MO 63150
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 13 of 15
Software Copyright (c) 2020 CINGroup - www.cincompass.com
           Case 19-45206-elm7 Doc 18 Filed 02/17/20                                      Entered 02/17/20 12:48:41                               Page 14 of 15
 Debtor       Synergy Fabrication, Inc.                                                              Case number (if known)           19-45206
              Name

 3.85      Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.              $193,979.00
           Uniform Component                                                Contingent
                                                                            Unliquidated
           10703 Sheldon Rd                                                 Disputed
           Houston, TX 77044-6003
                                                                           Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                 Is the claim subject to offset?   No  Yes
 3.86      Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.                $78,750.00
           Union Energy Solutions                                           Contingent
                                                                            Unliquidated
           323 Thomas Pl # A                                                Disputed
           Everman, TX 76140-4609
                                                                           Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                 Is the claim subject to offset?   No  Yes
 3.87      Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.                 $2,075.70
           United Site Services                                             Contingent
                                                                            Unliquidated
           PO Box 660475                                                    Disputed
           Dallas, TX 75266-0475
                                                                           Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                 Is the claim subject to offset?   No  Yes
 3.88      Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.                   $319.59
           UNUM Life Insurance Company of America                           Contingent
                                                                            Unliquidated
           PO Box 406946                                                    Disputed
           Atlanta, GA 30384-6946
                                                                           Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                 Is the claim subject to offset?   No  Yes
 3.89      Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.                $15,269.00
           Willbanks Metals                                                 Contingent
                                                                            Unliquidated
           1155 NE 28th St                                                  Disputed
           Fort Worth, TX 76106-7241
                                                                           Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                 Is the claim subject to offset?   No  Yes
 3.90      Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.                $15,269.00
           Williams Scotsman                                                Contingent
                                                                            Unliquidated
           901 S Bond St Ste 600                                            Disputed
           Baltimore, MD 21231-3348
                                                                           Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                 Is the claim subject to offset?   No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies, assignees
   of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                 On which line in Part1 or Part 2 is the           Last 4 digits of
                                                                                                    related creditor (if any) listed?                 account number, if
                                                                                                                                                      any




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 14 of 15
Software Copyright (c) 2020 CINGroup - www.cincompass.com
           Case 19-45206-elm7 Doc 18 Filed 02/17/20                                    Entered 02/17/20 12:48:41                         Page 15 of 15
 Debtor      Synergy Fabrication, Inc.                                                          Case number (if known)            19-45206
             Name

           Name and mailing address                                                            On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                               related creditor (if any) listed?              account number, if
                                                                                                                                              any
 4.1       Baker Monroe, PLLC
           1612 Summit Ave Ste 100                                                             Line      3.40
           Fort Worth, TX 76102-5916
                                                                                                     Not listed. Explain

 4.2       Chamberlain, Hrdlocka, White, Williams
           & Aughtry, P.C.                                                                     Line      3.36
           1200 Smith St Ste 1400
           Houston, TX 77002-4496                                                                    Not listed. Explain


 4.3       Davison Law Firm
           6000 Poplar Ave Ste 250                                                             Line      3.29
           Memphis, TN 38119-3974
                                                                                                     Not listed. Explain

 4.4       Landis, Rath & Cobb, LLP
           919 N Market St Ste 1800                                                            Line      3.31
           Wilmington, DE 19801-3033
                                                                                                     Not listed. Explain

 4.5       Martin Powers & Counsel, PLLC
           600 E John Carpenter Fwy Ste 234                                                    Line      3.53
           Irving, TX 75062-4460
                                                                                                     Not listed. Explain



 Part 4:     Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                    Total of claim amounts
 5a. Total claims from Part 1                                                                      5a.          $                    36,754.61
 5b. Total claims from Part 2                                                                      5b.    +     $                 4,722,325.96
 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                           5c.          $                    4,759,080.57




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 15 of 15
Software Copyright (c) 2020 CINGroup - www.cincompass.com
